ANNABELLE Clinton Imber, Justice. On November 9, ice. appellee James Ray Stanley pled guilty in Sebastian County Circuit Court to rape and sexual solicitation of a child. Both of Mr. Stanley’s victims were boys under the age of fourteen. Based on a plea agreement that Mr. Stanley reached with the State, the court sentenced Mr. Stanley to thirty years in the Arkansas Department of Correction on the rape charge and six years on the solicitation charge, with the sentences to run concurrently. On the rape charge, the trial court ordered ten years of the thirty-year sentence suspended, conditioned upon Mr. Stanley submitting to physical castration and also completing the sexual offender (RSVP) program at the Department of Correction and attending sexual offender counseling after release from the Department of Correction. These conditions were part of the plea agreement that Mr. Stanley negotiated with the State. With regard to the requirement of castration as a condition of the suspended sentence, Mr. Stanley requested castration along with counseling in return for a lighter sentence and as the best possible cure for his condition. The sentences pronounced by the trial court on November 9, 1998, are reflected in a judgment and commitment order entered on November 19, 1998. On December 2, 1998, the American Civil Liberties Union of Arkansas, Inc. (“ACLU”) filed a motion for leave to intervene in Mr. Stanley’s case, seeking to have the condition of castration set aside as unconstitutional and illegal. After the trial court conducted a hearing on the ACLU’s motion to intervene, it denied the motion on the ground that the ACLU lacked standing. The ACLU now appeals that ruling by the trial court. On appeal, the ACLU argues that the trial court erred in finding that it lacked standing to intervene in Mr. Stanley’s criminal case. Alternatively, the ACLU urges this court to exercise its superintending control over inferior state courts in order to reach the merits of this case. Finally, the ACLU asks this court to declare thát, when imposed as punishment, castration violates the Eighth and Fourth amendments of the United States Constitution and Article 2, Sections 9 and 15, of the Arkansas Constitution, and is not authorized by Arkansas law.  With regard to the ACLU’s first argument, it is a well-settled principle of law that the requirements for “next-friend standing” must be met before a third party may be allowed to intervene in a criminal matter. Franz v. State, 296 Ark. 181, 754 S.W.2d 839 (1988). The requirements for next-friend standing are twofold.Id. First, the petitioner must show that he or she qualifies as a “next friend.” Id. That is, the petitioner who claims to be a next friend must have some significant relationship with the real party in interest. Id.; Whitmore v. Arkansas, 495 U.S. 149 (1990). There is nothing in the record to suggest the existence of any relationship, much less a significant relationship, between Mr. Stanley and the ACLU. Accordingly, the first requirement for next-friend standing has not been met. The second requirement for next-friend standing is that the person on whose behalf the petitioner seeks to act must be incompetent. Franz, supra. Again, there is nothing in the record to indicate that Mr. Stanley is incompetent. It is, therefore, clear that the requirements for next-friend standing have not been met by the ACLU in this case.  The ACLU virtually concedes that it does not meet the next-friend standing requirements set out in Franz. Nevertheless, it suggests that because Franz involved a defendant who was sentenced to death, which is a legal and constitutional sentence, and this case involves castration, which the ACLU asserts is illegal and unconstitutional, we should “prudentially relax [our] otherwise restrictive standing rules.” In other words, the ACLU requests that we relax our standing rules because this case involves an illegal sentence. The ACLU is putting the cart before the horse, by assuming a certain ruling on the merits in order to justify a more relaxed, or nonexistent, standing requirement. As a general rule, we will not reach the merits of a case unless an appellant has standing. Dixon v. State, 327 Ark. 105, 937 S.W.2d 642 (1997); McCoy v. State, 325 Ark. 155, 925 S.W.2d 391 (1996). We have recognized only one exception to that general rule. In Franz, supra, a Catholic priest who counseled inmates at the Department of Correction petitioned to intervene as a next friend after Mr. Ronald Gene Simmons was convicted of capital murder and sentenced to death. The Reverend Louis J. Franz asked for a stay of execution and asked that we make appeal mandatory in death cases. Franz, supra. Although we held that the Reverend Franz did not have standing as a next friend, we proceeded to consider the merits of that case. Franz, supra. Our reason for doing so was clearly stated: “ ‘[T]he penalty for death is different in kind from any other punishment imposed under our system of criminal justice.’ Gregg v. Georgia, 428 U.S. 153, 188 (1976). Because of the punishment’s uniqueness and irreversibility, we choose to state clearly the law in Arkansas regarding the waiver of appeal in death cases.” Franz, supra. Under the very limited circumstances presented by the Franz case, including the fact that it dealt with the death penalty, we chose to disregard a lack of standing and reach the merits of the case. The ACLU now asks us to also disregard a lack of standing in the case of a suspended sentence that is conditioned in part upon castration. We decline to do so because such a sentence does not involve the unique and irreversible penalty of death, which is different in kind from any other punishment. Standing must remain a strong threshold requirement where third parties seek to intervene in lawsuits. Finally, the ACLU contends that we should exercise our superintending control over all inferior courts of this state in order to reach the merits of this case. Article 7, section 4, of the Arkansas Constitution provides in pertinent part: The Supreme Court, except in cases otherwise provided by this Constitution, shall have appellate jurisdiction only, which shall be coextensive with the State, under such restrictions as from time to time may be prescribed by law. It shall have a general superintending control over all inferior courts of law and equity; and, in aid of its appellate and supervisory jurisdiction, it shall have power to issue writs of error and supersedeas, certiorari, habeas corpus, prohibition, mandamus, and quo warranto, and, other remedial writs, and to hear and determine the same. Its judges shall be conservators of the peace throughout the State, and shall severally have power to issue any of the aforesaid writs. Likewise, Arkansas Code Annotated section 16-10-101 (a) (Repl. 1994) states that: The Arkansas Supreme Court shall have general superintending control over the administration of justice in all courts of the state of Arkansas. The Chief Justice of the Supreme Court shall be directly responsible for the efficient operation of the judicial branch and of its constituent courts and for the expeditious dispatch of litigation therein and the proper conduct of the business of the court. While we have never specifically defined the boundaries of our “superintending control” under Article 7, section 4, of the Arkansas Constitution, we have cited that constitutional provision in several cases. See e.g. Simpson v. Sheriff of Dallas County, 33 Ark. 277, 968 S.W.2d 614 (1998) (Article 7, section 4, of the Arkansas Constitution confers on the supreme court the authority to entertain and grant petitions for writs of habeas corpus filed originally in the supreme court); Comm, on Judicial Discipline/Disability v. Digby, 303 Ark. 24, 792 S.W.2d 594 (1990) (power is given to the supreme court by Ark. Const, art. 7, § 4, to supervise lower courts, but nothing is said about supervision of an agency such as the commission); State v. Howard, 251 Ark. 551, 473 S.W.2d 443 (1971) (petition for certiorari granted to review allegations that the respondent was improperly and unconstitutionally elected as special judge of the circuit court); Robinson v. Robinson, 218 Ark. 526, 237 S.W.2d 20 (1951) (reliance upon our power of superintending control over trial courts to transfer case to a different division of Pulaski County Chancery Court); Levy v. Albright, 204 Ark. 657, 163 S.W.2d 529 (1942) (writ of seizure issued by judge of the supreme court quashed because the writs mentioned in Ark. Const, art. 7, § 4, have no relation to search and seizure warrants). However, we have never relied upon our superintending control over the courts of this state in order to reach the merits of a criminal case, and we will not do so now. Article 7, section 4, of the Arkansas Constitution is not so broad that it gives a third party the right to intervene in the merits of a criminal case against another person. Because we hold that the trial court properly concluded that the ACLU lacked standing to intervene in Mr. Stanley’s criminal case, we do not reach the merits of the ACLU’s underlying claim that castration as punishment for crime violates the United States and Arkansas Constitutions arid is not authorized by Arkansas law. Affirmed. Brown and Thornton, JJ., dissent. Glaze, J., concurs.